DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-12 are currently pending. Applicant’s election without traverse of Group I, claims 1-9, in the reply filed on 5/13/2022 is acknowledged. Claims 10-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claims 1-9 are currently pending and under examination.
Priority

    PNG
    media_image1.png
    157
    1048
    media_image1.png
    Greyscale
(filing receipt dated 10/1/2021). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings/Specification
	The drawings are objected to because where only a single view is used in an application to illustrate the claimed invention, it must not be numbered and the abbreviation "FIG." must not appear.  See 37 CFR 1.84(u)(1).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Additionally, the specification is also objected to because any references to Fig. 1 should be deleted and replaced by --the Figure--.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites that the catalyst further comprises an alkali metal iodide cocatalyst.  It is unclear if the cocatalyst is also supported on the metal oxide or metalloid oxide carrier as a part of the previously defined catalyst, or if it is an additional compound present in the reaction mixture.  Based on the examples in the specification as filed, it appears as if the alkali metal iodide is additionally added to the reaction as a separate compound.  See [0092-0093].  However, this is not clear from the present claim language.  The Examiner suggests that the rejection may be overcome by amending claim 5 to recite the following: --The method of claim 1, further comprising the use of an alkali metal iodide cocatalyst.--.  Claim 6 is rejected for depending from claim 5 and failing to cure the deficiency.
Claim 7 is rejected because it is unclear if the limitations within the parentheses are limiting definitions for the variables in Chemical Formulas 1 and 2 and Structural Formula 1 or if they are merely preferred definitions for said variables.  This rejection would be obviated by deleting the parentheses from the claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US7022871 (‘871, published on 4/4/2006) as evidenced by ZSM-5-Zeolite Socony Mobil-5(downloaded from https://www.acsmaterial.com/blog-detail/zsm-5-molecular-seive.html on 6/30/2022) and 10.6: Gas Mixtures and Partial Pressures (downloaded from https://chem.libretexts.org/Bookshelves/General_Chemistry/Map%3A_Chemistry_-_The_Central_Science_(Brown_et_al.)/10%3A_Gases/10.06%3A_Gas_Mixtures_and_Partial_Pressures on 6/30/2022).
‘871 is directed toward the synthesis of polycarbamates.  Regarding claims 1-6, ‘871 teaches a comparative example wherein 4,4’-diamino diphenylmethane (DADPM), a diamine, is reacted with carbon monoxide, oxygen, sodium iodide (an alkali metal iodide cocatalyst) and ethyl alcohol using a Pd-ZSM-5(1%) catalyst to provide a mixture of the monoethylcarbamate (7.92%) and the diethylcarbamate (49.5%). See comparative example 3 in col. 6, which refers back to example 3 in col. 5, which refers back to example 1 in col. 4.  As evidenced by the ZSM-5-Zeolite Socony Mobil-5 reference, ZSM-5 is a highly siliceous aluminosilicate carrier, comprising both silica and alumina.  See “introduction” section.  ‘871 further teaches that the catalyst comprises 1 wt% of Pd and is used in an amount of 10 wt% based on the amount of the diamine and that the NaI is used in less than 80 wt% based on the amount of the diamine.  These values fall within the ranges of claims 2, 4, and 6.  Also see MPEP 2131.03(I).
 Regarding claim 7, 4,4’-Diamino diphenylmethane (DADPM) is a compound of claimed chemical formula 1 wherein R is claimed structural formula 1, wherein R1 is a C1 alkanediyl, and ethyl alcohol is a compound of claimed chemical formula 2 wherein R’ is a C2 alkyl group.  Also see MPEP 2131.02.  Regarding claim 8, the ratio of CO:O2 is 744 psig/56 psig.  See example 1 in col. 4.  As evidenced by the 10.6: Gas Mixtures and Partial Pressures reference, the ratio of the partial pressures of two gases is equal to the molar ratio of the gases according to the ideal gas law.  Therefore the molar ratio of CO:O2 is estimated to be 744/56 : 56/56 or about 13.3 : 1, which falls within the claimed range of 2:1 to 20:1. Also see MPEP 2131.03(I).

Claim(s) 1, 7, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shi (“A Novel PdCl2/ZrO2-SO42- Catalyst for Synthesis of Carbamates by Oxidative Carbonylation of Amines” Journal of Catalysis 203, 525-528, 2001) as evidenced by 10.6: Gas Mixtures and Partial Pressures (downloaded from https://chem.libretexts.org/Bookshelves/General_Chemistry/Map%3A_Chemistry_-_The_Central_Science_(Brown_et_al.)/10%3A_Gases/10.06%3A_Gas_Mixtures_and_Partial_Pressures on 6/30/2022).
Shi is directed toward the use of a Pd supported catalyst to synthesize carbamates from amines by oxidative carbonylation.  See whole document.  Regarding claim 1, Shi teaches three examples wherein a diamine, either 2,4-diamine toluene or 1,6-hexyldiamine, are reacted with an alcohol (EtOH), carbon monoxide, and oxygen in the presence of a PdCl2/ZrO2-SO42- catalyst (a catalyst comprising Pd supported on a sulfated zirconia carrier) to produce the corresponding ethyl dicarbamates.  See entries 5, 12, and 13 in Table 1 on p. 526 and experimental details in col. 2 of p. 525. Regarding claim 7, ethanol corresponds to a compound of claimed chemical formula 2 wherein R’ is a C2 alkyl group; 2,4-diamine toluene corresponds to a compound of claimed chemical formula 1 wherein R is a C7 aryldiyl; and 1,6-hexyldiamine corresponds to a compound of claimed formula 1 wherein R is a C6 alkanediyl.  Also see MPEP 2131.02.
Regarding claim 8, the ratio of CO:O2 is entries 5 and 12 is 3.0 MPa/1.0 MPa and in entry 13 is 3.3 MPa/0.7 MPa. See final paragraph on p. 525 and superscript “e” under the Table on p. 526.  As evidenced by the 10.6: Gas Mixtures and Partial Pressures reference, the ratio of the partial pressures of two gases is equal to the molar ratio of the gases according to the ideal gas law.  Therefore the molar ratio of CO:O2 in entries 5 and 12 is estimated to be 3/1 : 1/1 or about 3 : 1 and the molar ratio of CO:O2 in entry 13 is estimated to be 3.3/0.7 : 0.7/0.7 or about 4.7 : 1.  Both of these ranges fall within the claimed range of 2:1 to 20:1. Also see MPEP 2131.03(I).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over JPS60-149552 (JP ‘552, published on 8/7/1985). JP ‘552 is not in English and there is no English language equivalent available, therefore a machine generated translation is also provided.  The appended document includes the original patent and translation and contains 34 total pages, therefore when a page number is referenced below it refers to page X/34.
Applicant Claims

    PNG
    media_image2.png
    239
    1013
    media_image2.png
    Greyscale

Determining the Scope and Content of the Prior Art (MPEP §2141.01)
	JP ‘552 discloses a method for preparing urethanes (carbamates) comprising reacting a primary or secondary amine with CO and an organic hydroxyl compound in the presence of a catalyst system consisting of at least one selected from a compound containing a platinum group metal and element and at least one halogen compound.  See whole document.  Regarding claims 1 and 3, JP ‘552 teaches that the process can encompass the following reaction scheme, which includes oxygen as an oxidizing agent: 
    PNG
    media_image3.png
    69
    448
    media_image3.png
    Greyscale
.  See p. 14, second col.  Also see discussion of the scheme on p. 31 starting lines 474-480. JP ‘552 teaches that the amine includes aliphatic and aromatic diamines (compounds of formula R’(NH2)n above, wherein n is 2 and R’ is an aliphatic or aromatic organic radical). See p. 28, line 364-p. 30, line 428.  JP ‘552 teaches that the organic hydroxyl compound includes substituted or unsubstituted alkanols and phenols (compounds of formula ROH above, wherein R is an alkyl or aryl radical).  See p. 30, line 428-450. JP ‘552 teaches that the catalyst includes several species of supported platinum catalysts, including Pd supported on alumina (Al2O3), silica (SiO2), titania (TiO2), and zirconia (ZrO2) (also see claim 3). See p. 21, line 73-p. 23, line 123 and catalyst structures in the second paragraph of the first col. of p. 5.
JP ‘552 specifically teaches the oxidative carbonylation of aniline with ethanol in the presence of various catalysts and halide additives in examples 1-10 and 13-19.  The catalysts include Pd/SiO2, Rh, Rh/C, RhI3, IrCl3, Ru, and Pt/C.  See Tables and structures in the examples which start in the second col. on p. 15 to the end of p. 17.   The translation of the examples begins on p. 32, line 520 and ends at the end of p. 34.  Example 11, using the same method as example 1, is directed toward the oxidative carbonylation of hexamethylene diamine with n-propanol in the presence of CO, air (comprising O2), a Pd black catalyst and NaI as a cocatalyst to produce the corresponding 1,6-di(n-propyl)hexamethylene dicarbamate in 96% yield.  See p. 33, lines 545-556 and p. 16.  Example 12 is directed toward the oxidative carbonylation of di(n-hexyl)amine with ethanol in the presence of a Pd black catalyst and tetraethylammonium iodide as a cocatalyst to produce ethyl N,N-di(n-hexyl) carbamate.  See p. 33, lines 556-566 and p. 16. 
Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	Regarding claims 1 and 3, JP ’552 does not teach an anticipatory example wherein a diamine is oxidatively carbonylated with an alcohol, CO, and O2 in the presence of a catalyst comprising Pd supported on a metal oxide or metalloid oxide. The closest example to that claimed is example 11 above, which does not teach the use of the claimed catalyst.  Instead Pd black is used as the catalyst.  However, the skilled artisan would have been motivated to substitute one of the claimed catalysts for the Pd black catalyst of example 11 because JP ‘552 suggests as much.  In examples 1-10, Pd/SiO2 is explicitly taught as a suitable carbonylation catalyst for the carbonylation of aniline under similar conditions.  Further, JP ‘552 discusses that the oxidative carbonylation can be carried out using several species of claimed supported platinum catalysts, including Pd supported on alumina (Al2O3), silica (SiO2), titania (TiO2), and zirconia (ZrO2). See p. 21, line 73-p. 23, line 123 and catalyst structures in the second paragraph of the first col. of p. 5.  Therefore, substituting one known and suitable catalyst for another in the same reaction is predictable and prima facie obvious according to the teachings of JP ‘552. Also see MPEP 2144.08.
	Regarding claim 2, JP ‘552 teaches the use of a Pd/SiO2 catalyst comprising 2 wt% of Pd in examples 1-10, this value falls within the claimed range.  See example 1 in second col. of p. 15, which shows the structure of the catalyst, and discussion thereof on p. 32, line 520 to p. 33, line 545.  Additionally, examples 14 and 19 in Table 3 on p. 17 teach the use of analogous supported catalysts wherein the loading of the platinum metal on the carrier is 5 wt%.  This value also falls within the claimed range.  Also see MPEP 2144.05.
	Regarding claim 4, JP ‘552 teaches that the catalyst comprises the active platinum group element in a concentration of 0.0001 to 50 mol% with respect to the primary or secondary amine.  See p. 22, line 121-p. 23, line 123.  JP ‘552 does not report the value in terms of wt%, however the disclosed mol% range is so large as to encompass the claimed range. Further, the weight of the catalysts will vary depending on the loading of the platinum group metal onto the carrier and JP ‘552 does not appear to teach that the weight of the catalyst is critical to the success of the reaction.  Therefore, as long as the concentration of active metal of the catalyst falls within the range disclosed by JP ‘552, which is expected to overlap with the claimed range, then the reaction will be expected to predictably proceed with a reasonable expectation of success.  Also see MPEP 2144.05.
	Regarding claim 5, JP ‘552 teaches that the reaction further includes a halogen promoter/co-catalyst, including alkali metal halides.  See p. 23, line 123-144.  Further, sodium iodide (NaI), cesium iodide (CsI), and potassium iodide (KI) are explicitly exemplified in the examples. See examples 1, 5, 10, 11, and 13-19 in Tables and structures which start in the second col. on p. 15 to the end of p. 17 and in the translation of the examples which begins on p. 32, line 520 and ends at the end of p. 34.  
	Regarding claim 6, JP ‘552 teaches that the amount of halogen compound is not particularly limited but is usually in the range of 0.01 to 10,000 times the amount of the active platinum metal component.  See p. 27, lines 304-307 and bottom half of col. 2 on p. 11.  This range appears to overlap with that claimed.  Also see MPEP 2144.05.
	Regarding claim 7, JP ‘552 teaches a variety of different diamines and alcohols which read on claimed chemical formula 1 and claimed chemical formula 2 respectively. See p. 28, line 364-p. 30, line 428 and p. 30, line 428-450.  Further example 11 teaches the use of hexamethylene diamine, a compound of claimed chemical formula 1 wherein R is a C6 alkanediyl, in combination with n-propanol, a compound of claimed chemical formula 2, wherein R’ is a C3 alkyl group.  See p. 33, lines 545-556 and p. 16 and MPEP 2144.08.
	Regarding claim 8, JP ‘552 teaches that the molar ratio of CO:O2 should be at least 2:1, which falls within the claimed range.  See reaction scheme on p. 14, second col.  Also see discussion of the scheme on p. 31, lines 474-480 and MPEP 2144.05.
	Regarding claim 9, JP ‘552 teaches that the reaction temperature is within the range of 80-300C, preferably between 120-220C, both of which encompass or overlap with the claimed range.  JP ‘552 also teaches that the reaction pressure is in the range of 1 to 500 kg/cm2 (about 1 to about 484 atm), preferably 20 to 300 kg/cm2 (about 20 to about 290 atm), both of which encompass or overlap with the claimed range. JP ’552 also teaches that the reaction time is variable depending on the catalyst system and other reaction conditions, but can range from several minutes to several hours.  This range also appears to overlap with that claimed.  See p. 32, lines 514-518; top of the second col. of p. 15; and MPEP 2144.08.
Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-2143)
It would have been prima facie obvious to one of ordinary skill in the art to arrive at the claimed invention based on the teachings of JP ‘552 with a reasonable expectation of success before the effective filing date of the claimed invention.  A person of ordinary skill would have been motivated to substitute the Pd black catalyst of example 11 for one of the claimed catalysts because JP ‘552 suggests as much.  In examples 1-10, Pd/SiO2 is explicitly taught as a suitable carbonylation catalyst for the carbonylation of aniline under similar conditions.  Further, JP ‘552 teaches that the oxidative carbonylation can be carried out using several species of claimed supported platinum catalysts, including Pd supported on alumina (Al2O3), silica (SiO2), titania (TiO2), and zirconia (ZrO2). See p. 21, line 73-p. 23, line 123 and catalyst structures in the second paragraph of the first col. of p. 5.  Therefore, substituting one known and suitable catalyst for another in the same reaction is predictable and prima facie obvious according to the teachings of JP ‘552. Also see MPEP 2144.08.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY C BONAPARTE whose telephone number is (571)272-7307. The examiner can normally be reached 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY C BONAPARTE/Primary Examiner, Art Unit 1622